Citation Nr: 1519101	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gammaglobulin deficiency with associated peripheral neuropathy, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1980 to November 1982, and from February 1992 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure due process is provided to the Veteran.  Specifically, the Veteran has recently changed representation to the Florida Department of Veterans Affairs, but this representative has not been provided an opportunity to provide argument in support of the Veteran's appeal.   In addition, in the adjudication documents leading to this perfected appeal, the RO did not address the Veteran's only asserted argument - that the disability is due to radiation exposure.  That is, although the Veteran was provided a copy of the relevant provisions, 38 C.F.R. §§ 3.309, 3.311, the RO did not discuss the radiation contention, but instead only whether the disability was an undiagnosed illness or medical unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  The Veteran has specifically noted the lack of engagement with his asserted argument.  The Board finds that the adjudication documents to not substantially address the issue on appeal and, thus, the Veteran has not had a full opportunity to respond to the basis for denial.  Upon remand, the AOJ should address his contention that the disability is due to radiation exposure.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Then obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran since March 2014.  

2.  Then readjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) that specifically addresses the contention that the disability is due to radiation exposure, and give the Veteran and his current representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

